Citation Nr: 1638403	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund or entitlement to VA benefits.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 decisional letters from the VA Regional Office (RO) in Manila, the Republic of the Philippines.

The Board previously remanded this claim for further development in September 2014.  After accomplishing this development, the case has now been returned for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Department of Army and the National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

As the criteria for basic eligibility for a one-time payment from the FVEC Fund are not met, the claim is without legal merit.  38 U.S.C.A. § 501 (a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The appellant contends that he served as a member of the Philippine Commonwealth Army and/or recognized guerrillas, in the service of the United States Armed Forces of the Far East during World War II.  The appellant sought a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund under the American Recovery and Reinvestment Act.  Additionally, the appellant submitted a claim for disability compensation and pension benefits in April 2010. 

In order to demonstrate entitlement to a one-time payment from the FVEC and/or entitlement to disability compensation and pension benefits, the appellant must demonstrate qualifying service.  See American Recovery and Reinvestment Act  § 1002(d), Pub. L. No. 111-5 (enacted Feb. 17, 2009); see also 38 U.S.C.A. § 107  (West 2014); 38 C.F.R. §§ 3.40, 3.41 (2015).  An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

The types of evidence the VA may accept to establish qualifying service are listed in 38 C.F.R. § 3.203.  See 38 C.F.R. § 3.203; see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from the appropriate service department.  38 C.F.R. § 3.203 (c); Soria, 118 F.3d at 749.

In March 2010, the appellant requested his service record from the General Headquarter, Armed Forces of the Philippines, Office of Adjutant General.  However, in May 2010, the Office of Adjutant General responded that there were no service records available for the appellant. 

As the evidence submitted by the appellant concerning his service did not meet the requirements of § 3.203(a); the RO was required to obtain verification of service from the appropriate U.S. Service Department, the Department of the Army.  In August 2009, April 2014, and June 2014, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Based on the NPRC's findings, the RO determined that the appellant did not have basic eligibility for legal entitlement to payment from the FVEC fund or other VA benefits. 

During the pendency of this appeal, the U.S. Court of Appeals for Veteran's Claims (Court) held in Tagupa v. McDonald that absent evidence of a statutorily delegated duty, § 3.203 requires verification of service from the relevant service department, not the NPRC.  The key issue on appeal in Tagupa was whether the NPRC, as an agency of the National Archives and Records Administration (NARA), constitutes a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court found that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that § 3.203 requires verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army. 

Consistent with the Court's ruling in Tagupa, the Board remanded the instant matter to obtain verification of the appellant's claimed service from the Department of the Army.  

In April 2015, the AOJ requested verification of the appellant's service by the Department of the Army.  With that request, the AOJ forwarded to the service department a guerilla roster listing the appellant's name.  

In a September 2015 written response, the Department of the Army indicated that, based on review of the information provided and official information contained in Army records maintained by the NPRC, it was unable to change the previous negative service determination for the appellant.  It was noted that after reviewing all of the information provided, a claims folder had been identified, but that the claims folder did not contain an AGO Form 23.  Although the appellant's name appeared on the official Guerilla roster, the roster itself is insufficient evidence to determine the listing pertains to the appellant.

Here, the Department of the Army has duly considered the appellant's application for VA benefits, along with the guerilla roster listing his name, and has found that there is insufficient evidence to certify that the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Moreover, that same month, in response to another request for the appellant's Affidavit for Philippine Army Personnel or AGO Form 23, the Adjutant General of the Armed Forces of the Philippines once again found that there were no service records for the appellant.  Further, in January 2016, the Department of the Army and the NARA signed a new Memorandum of Agreement that gave responsibility of verifying military service to the NPRC.

In consideration of the evidence of record, the Board must conclude that the appellant is not eligible for a one-time payment from the FVEC Fund because the evidence fails to establish that he had the requisite qualifying military service. Notably, none of the documents submitted by the appellant satisfies the requirements of 38 C.F.R. § 3.203  as acceptable proof of service, as they are not official documents of the appropriate service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for a one-time payment from the FVEC Fund. Further, all information submitted by the appellant has been referred to the Department of the Army for review and the service department has not certified the claimed service.  Although the appellant contends that he did indeed have the requisite service to be eligible for a one-time payment from the FVEC Fund, the negative determination as to certification from the NPRC, and subsequently confirmed by the Department of the Army (consistent with Tagupa, supra), is binding on VA.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA); Dura, supra. 

In conclusion, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific as it must be shown by verification from the applicable United States service department that the claimant has qualifying service, and the Board is bound by the law as written.  As there is no legal theory that would permit a one-time payment from the FVEC Fund, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for a one-time payment from the FVEC Fund is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


